Citation Nr: 0335717	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  03-02 068	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for eye disability.

2.  Entitlement to service connection for right shoulder 
disability.

3.  Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from August 1950 to 
August 1953, and from May 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the VA RO 
in Cleveland, Ohio.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, during the pendency of the instant 
appeal, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. 

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate his claims.  See 38 U.S.C.A. § 5103.  In 
order to ensure that the veteran receives the due process to 
which he is entitled in connection with the instant appeal, 
the Board finds that remand of the case is appropriate.  

The veteran contends that he experienced a shoulder injury 
and blurred vision when he was struck by a telephone pole in 
service, and that he continued to experience shoulder and eye 
problems after service.

With respect to his claimed right and left shoulder 
conditions, service medical records show that the veteran was 
treated for a left shoulder strain in January 1951, and that 
he was seen from March 1953 through June 1953 for left 
shoulder pain treated with the application of heat.  On an 
undated Report of Medical History, he indicated that he had 
been treated for left shoulder problems after the shoulder 
was struck by a falling telephone pole in service.  The 
service medical records are entirely negative for any 
reference to right shoulder problems.  The veteran's 
examination for discharge from his second period of service 
in May 1956 noted that the veteran had a history of a left 
shoulder dislocation in service.

VA and private treatment records for January 1954 to April 
2002 show that the veteran reported, when hospitalized from 
January to February 1954, that he had injured his left 
shoulder in service; physical examination of both shoulders 
was negative for any abnormalities.  The treatment records 
indicate that the veteran was diagnosed in August 2001 with 
shoulder pain, although his treating physician doubted that 
his current shoulder condition had any relation to an injury 
in service; the physician explained by noting that this was 
the first time in his many years of contact with the veteran 
that the veteran had reported right shoulder complaints.

The veteran was afforded a VA orthopedic examination in 
October 2001, at which time he reported that the left 
shoulder complaints noted in service were actually right 
shoulder complaints.  The examiner consequently determined 
that there was no need to examine the veteran's left 
shoulder.  Following clinical evaluation and X-ray studies of 
the veteran's right shoulder, the examiner diagnosed the 
veteran with mild degenerative joint disease of the right 
glenohumeral joint, and with old contusion to the right 
shoulder per history reported by the veteran.  The examiner 
did not provide an opinion as to the etiology of the 
veteran's right shoulder disability.

Turning to the claim for service connection for eye 
disability, the service medical records show that the veteran 
was diagnosed in April 1952 with eye strain.  At the 
veteran's examination for discharge from his first period of 
service in August 1953, uncorrected visual acuity in the 
right eye was 20/30, and in the left eye was 20/20.  At the 
examination for discharge from the veteran's second period of 
service in May 1956, his uncorrected visual acuity was 20/20 
bilaterally; the examination report noted that the veteran 
had a history of eye strain.

VA and private treatment records for January 1954 to April 
2002 show treatment of the veteran since 1994 for eye 
problems, including glaucoma, and indicate that the veteran 
is considered blind.  Significantly, there is no indication 
in the record that the veteran has been afforded a VA 
examination addressing the etiology of any eye disability.

Under the circumstances, the Board is the opinion that the 
veteran should be afforded VA examinations addressing his 
claimed right and left shoulder disabilities, and his eye 
disability.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Then, the RO should arrange for 
a VA orthopedic examination of the 
veteran by a physician with 
appropriate expertise, preferably by 
a physician who has not previously 
examined the veteran, to determine 
the nature and etiology of any right 
and/or left shoulder disability.  
All indicated studies, including X-
ray studies, should be performed, 
and all findings should be reported 
in detail.  With respect to any 
right or left shoulder disability 
found, the examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the right and/or left 
shoulder disability is etiologically 
related to military service, to 
include any injury sustained 
therein.  The rationale for all 
opinions expressed should be 
provided.  The claims file must be 
made available to and reviewed by 
the examiner.  

5.  The RO should also arrange for a 
VA ophthalmologic examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and etiology of any eye 
disorder.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any eye disorder is 
etiologically related to military 
service.  The rationale for all 
opinions expressed should be 
provided.  The claims file must be 
made available to and reviewed by 
the examiner.  

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers necessary 
to comply with the notice and duty-
to-assist requirements of the VCAA 
and VA's implementing regulations.  
Then, the RO should re-adjudicate 
the issues on appeal.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

